Case 1:18-cv-01014-RGA Document 187 Filed 08/07/20 Page 1 of 10 PageID #: 8541




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 HORIZON MEDICINES LLC,
                    Plaintiff,
      v.                                         Civil Action No. 18-1014-RGA

 ALKEM LABORATORIES LTD.,
                    Defendant.




                                 MEMORANDUM OPINION
Caryn C. Borg-Breen (argued), Jessica Tyrus Mackay, Christopher W. Weber, GREEN
GRIFFITH & BORG-BREEN LLP, Chicago, IL; Chad S.C. Stover, BARNES & THORNBURG
LLP, Wilmington, DE, attorneys for Plaintiff.

William A. Rakoczy, Amy D. Brody (argued), Anuj K. Wadhwa, Kevin P. Burke, Melvin W.
Gaddy, RAKOCZY MOLINO MAZZOCHI SIWIK LLP, Chicago, IL; Dominick T. Gattuso,
HEYMAN ENERIO GATTUSO & HIRZEL LLP, Wilmington, DE, attorneys for Defendant.




August 7, 2020
Case 1:18-cv-01014-RGA Document 187 Filed 08/07/20 Page 2 of 10 PageID #: 8542




/s/ Richard G. Andrews
ANDREWS, U.S. DISTRICT JUDGE:

       Before the Court is the issue of claim construction of one term in U.S.

Patent No. 8,067,451 (“the ’451 patent”). The Court has considered the parties’ claim

construction briefing and accompanying exhibits. (D.I. 68; D.I. 75; D.I. 76; D.I. 94; D.I. 100).

The Court heard oral argument on November 13, 2019. (D.I. 86 [hereinafter, “Tr.”]).

I. BACKGROUND

       On July 9, 2018, Plaintiff Horizon Medicines LLC filed this action against Defendant

Alkem Laboratories Ltd., alleging infringement of U.S. Patent No. 8,067,033 (“the ’033 patent”)

and the ’451 patent. (D.I. 1). Following a claim construction hearing, the Court ruled on the

claim construction issues concerning the ’033 patent. (D.I. 89.) The ’451 patent is addressed to

methods and oral dosage forms relating to the administration of ibuprofen. (’451 pat., Abstract).

II. LEGAL STANDARD

       “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (internal quotation marks omitted). “‘[T]here is no magic formula or

catechism for conducting claim construction.’ Instead, the court is free to attach the appropriate

weight to appropriate sources ‘in light of the statutes and policies that inform patent law.’”

SoftView LLC v. Apple Inc., 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324). When construing patent claims, a court considers the literal language of the

claim, the patent specification, and the prosecution history. Markman v. Westview Instruments,

Inc., 52 F.3d 967, 977–80 (Fed. Cir. 1995) (en banc), aff'd, 517 U.S. 370 (1996). Of these

sources, “the specification is always highly relevant to the claim construction analysis. Usually,

it is dispositive; it is the single best guide to the meaning of a disputed term.” Phillips, 415 F.3d

                                                  2
Case 1:18-cv-01014-RGA Document 187 Filed 08/07/20 Page 3 of 10 PageID #: 8543




at 1315 (internal quotation marks and citations omitted).

       “[T]he words of a claim are generally given their ordinary and customary meaning.
       . . . [The ordinary and customary meaning is] the meaning that the term would have
       to a person of ordinary skill in the art in question at the time of the invention, i.e.,
       as of the effective filing date of the patent application.”

Id. at 1312–13 (internal quotation marks and citations omitted). “[T]he ordinary meaning of a

claim term is its meaning to [an] ordinary artisan after reading the entire patent.” Id. at 1321

(internal quotation marks omitted). “In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words.” Id. at 1314 (internal citations omitted).

       When a court relies solely upon the intrinsic evidence—the patent claims, the

specification, and the prosecution history—the court’s construction is a determination of law.

See Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015). The court may also

make factual findings based upon consideration of extrinsic evidence, which “consists of all

evidence external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises.” Phillips, 415 F.3d at 1317–19 (internal quotation marks and

citations omitted). Extrinsic evidence may assist the court in understanding the underlying

technology, the meaning of terms to one skilled in the art, and how the invention works. Id.

Extrinsic evidence, however, is less reliable and less useful in claim construction than the patent

and its prosecution history. Id.

       “A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent.” Renishaw PLC v. Marposs Societa’ per

Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that “a claim interpretation that would

exclude the inventor’s device is rarely the correct interpretation.” Osram GmbH v. Int'l Trade

                                                  3
Case 1:18-cv-01014-RGA Document 187 Filed 08/07/20 Page 4 of 10 PageID #: 8544




Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007) (internal quotation marks and citation omitted).

III. PATENT AT ISSUE

       Claim 1 of the ’451 patent is representative:

              An oral dosage in tablet form comprising

              a first portion that comprises 800 mg ibuprofen and a second portion that
                   comprises 26.6 mg famotidine,
              wherein a barrier layer comprising hydroxyl propyl methyl cellulose 2910,
                   polyoxyethylene glycol 400, polysorbate 80, and titanium dioxide surrounds
                   the second portion completely separating it from the first portion,
              wherein upon storage of the oral dosage in tablet form at 40° C. and 75%
                   humidity for one month, no more than about 0.5% total famotidine impurities
                   is present in the oral dosage in tablet form;
              wherein the oral dosage in tablet form is formulated so that release of both the
                   ibuprofen and the famotidine occurs rapidly at about the same time,
              wherein none of the oral dosage in tablet form, the famotidine, and the ibuprofen
                   is enterically coated or formulated for sustained or delayed release,
              wherein the oral dosage in tablet form is for use according to a TID (three times
                   per day) administration schedule for reducing the risk of developing
                   ibuprofen-induced ulcers in a human patient requiring ibuprofen for an
                   ibuprofen-responsive condition selected from the group consisting of
                   rheumatoid arthritis, osteoarthritis, and pain from a condition other than
                   rheumatoid arthritis and osteoarthritis wherein the human patient does not
                   suffer at the times of administering from a condition characterized by
                   hypersecretion of gastric acid and/or from active severe oesophagitis and/or
                   Barrett's ulceration, and/or from gastroesophageal reflux disease.


IV. CONSTRUCTION OF DISPUTED TERMS

       The term in dispute is:

       “a barrier layer comprising hydroxyl propyl methyl cellulose 2910, polyoxyethylene
       glycol 400, polysorbate 80, and titanium dioxide surrounds the second portion completely
       separating it from the first portion” (claims 1, 10)

       a. Plaintiff's proposed construction: no construction needed

       b. Defendant's proposed construction: a single barrier layer consisting essentially of
          hydroxyl propyl methyl cellulose 2910, polyoxyethylene glycol 400, polysorbate 80,
          and titanium dioxide surrounds the famotidine portion completely separating it from
          the ibuprofen portion



                                                4
Case 1:18-cv-01014-RGA Document 187 Filed 08/07/20 Page 5 of 10 PageID #: 8545




         c. Court’s construction: a barrier layer consisting essentially of hydroxyl propyl methyl
            cellulose 2910, polyoxyethylene glycol 400, polysorbate 80, and titanium dioxide
            surrounds the famotidine portion completely separating it from the ibuprofen portion

         The parties dispute whether the proper construction of “a barrier layer” should be limited

to a single barrier layer, and whether “comprising” should be construed as “consisting essentially

of.” 1 (D.I. 68 at 63). The parties do not dispute that “the second portion” should be construed as

“the famotidine portion” and “the first portion” should be construed as “the ibuprofen portion.”

(Tr. at 85).

         Alkem argues that through prosecution disclaimer, Horizon narrowed its claim scope to a

composition with the specific Opadry® White (YS-1-7003) (hydroxyl propyl methyl cellulose

2910, polyoxyethylene glycol 400, polysorbate 80 and titanium dioxide) barrier layer that

surrounds the famotidine, disavowing all others. (D.I. 100 at 1). Alkem contends that

throughout the prosecution of the ’451 patent, the Applicants focused the claim to a specific

barrier layer, Opadry® White (YS-1-7003), in order to advance prosecution. (Id. at 2). Alkem

maintains that by limiting the claims to a specific barrier layer of Opadry® White (YS-1-7003),

the Applicants were able to distinguish prior art in order to secure immediate allowance. (Id. at

7–8). To this end, Alkem argues that Horizon clearly and unmistakably relied on the specific

barrier layer formulation, disclaiming unclaimed barrier layers and ingredients by relying on the

unexpected and surprising results produced specifically by Opadry® White YS-1-7003. (D.I. 68

at 67). Alkem contends that this amounts to more than merely focusing on a preferred

embodiment. (D.I. 100 at 7).




1
  While the dispute is styled as involving the construction of “comprised,” it is really a dispute about disclaimer and
the extent of disclaimer. Defendant’s position is that the disclaimer is so great that the practical effect is to turn a
“comprising” claim into a “consisting essentially of” claim.

                                                           5
Case 1:18-cv-01014-RGA Document 187 Filed 08/07/20 Page 6 of 10 PageID #: 8546




       Horizon argues Alkem cannot meet its “high” and “demanding” burden of establishing

that the Applicants’ statements in the ’451 patent specification or its file history evidence

disavowal of claim scope, which requires “the alleged disavowing actions or statements made

during prosecution be both clear and unmistakable” and cannot be “amenable to multiple

reasonable interpretations.” (D.I. 94 at 1 (quoting Avid Tech., Inc. v. Harmonic, Inc., 812 F.3d

1040, 1045 (Fed. Cir. 2016) (quoting Omega Eng’g Inc. v. Raytek Corp., 334 F.3d 1314, 1325–

26 (Fed. Cir. 2003); Cordis Corp. v. Medtronic AVE, Inc., 339 F.3d 1352, 1359 (Fed. Cir.

2003))). Horizon argues that the ’451 patent specification broadly describes the variety of

materials that may compose the barrier layer, as well as formulations in which there are multiple

barrier layers. (D.I. 94 at 3). Horizon maintains that the Applicants’ “voluntar[y] introduc[tion]”

of Opadry® White YS-1-7003 was only to focus on a preferred embodiment. (Id. at 3–4).

Horizon contends that Alkem’s position that Horizon overcame prior art references via

prosecution disclaimer is wrong and Alkem has taken the Applicants’ statement made during

prosecution out of context. (See generally D.I. 94). Horizon maintains that when taken in proper

context, the Applicants’ prosecution statements distinguish the prior art based on the famotidine

and ibuprofen limitation and the lack of an enteric barrier layer. (Id. at 5–12).

       Horizon argues that to the extent the Court finds prosecution disclaimer, the scope of the

disclaimer must be limited to the specific combination of ingredients presented by the prior art,

and not as to individual ingredients. (Id. at 13–15). Alkem responds that the Applicants put the

public on notice of the narrowed claim scope and therefore Horizon should not be allowed to

limit the scope of the disclaimer to only “the specific combination of elements presented by the

prior art.” (D.I. 100 at 9). See Hockerson-Halberstadt, Inc. v. Avia Grp. Int’l, Inc., 222 F.3d 951,

957 (Fed. Cir. 2000) (“The prosecution history constitutes a public record of the patentee’s



                                                  6
Case 1:18-cv-01014-RGA Document 187 Filed 08/07/20 Page 7 of 10 PageID #: 8547




representations concerning the scope and meaning of the claims, and competitors are entitled to

rely on those representations when ascertaining the degree of lawful conduct. . . .”) (citations

omitted).

       Regarding the construction of “comprising,” the Court finds Alkem’s arguments

persuasive. The Court agrees with Alkem that the Applicants disavowed other ingredients

beyond those listed in the claim term when the Applicants unambiguously narrowed the claim to

the Opadry® White YS-1-7003 in multiple exchanges with the Examiner. (D.I. 100 at 7). The

Applicants’ statements in the prosecution history rise to the level of clear and unmistakable

disavowal when, throughout the prosecution, the Applicants demonstrated a clear understanding

of a barrier layer consisting specifically of Opadry® White YS-1-7003. (D.I. 75-3, Ex. 15, ’451

patent PH, 12/3/2010 Suppl. Resp. at HZNDXS0000335 (stating “the claims have been amended

to … focus on an embodiment of the invention that uses Opadry® White (YS-1-7003) as a barrier

layer); id. at HZNDXS0000338 (“[a]n Opadry® White (YS-1-7003) barrier layer encasing the

famotidine portion completely separating it from the ibuprofen portion”); id. 11/15/2010

presentation at HZNDXS0000349 (“wherein the barrier layer is Opadry”); id., Ex. 18, ’451

patent PH, 4/18/2011 Resp. at HZNDXS0000463 (amending claim to “a barrier layer of

Opadry® White (YS-1-7003)”); id. at HZNDXS0000471 (“[t]he current claims specify that the

barrier layer is Opadry White (YS-1-7003)”); id. (distinguishing prior art based on current claims

with “the limitation that the barrier layer be Opadry White (YS-1-7003)”).

       Applicants’ understanding that the barrier layer of the invention consisted specifically of

Opadry® White YS-1-7003 is further evidenced by the history of the claims themselves. Since

the first claim amendments, and continuing throughout a majority of the prosecution, the initial

eleven claims were method claims (which were eventually cancelled) and the relevant claim



                                                 7
Case 1:18-cv-01014-RGA Document 187 Filed 08/07/20 Page 8 of 10 PageID #: 8548




language in claim 12 (which eventually issued as claim 1) recited “an Opadry® White (YS-1-

7003) barrier layer” or “a barrier layer of Opadry® White YS-1-7003.” Id. at HZNDXS0000463;

Ex. 15, ’451 patent PH, 12/3/2010 Suppl. Resp. at HZNDXS0000332. As Horizon admits,

Horizon’s claims did not include the at-issue “comprising” language and Opadry® White (YS-1-

7003) ingredients until, at the Examiner’s suggestion, method claims were combined with the

specific composition claims. (D.I. 94 at 12; D.I. 75–3 Ex. 19 (’451 patent PH, 5/6/2011

Interview Summary) at HZNDXS0000523 (suggesting “to combine the method claims with the

specific composition comprising OP[A]DRY-White (YS[-]1-7003) for a favorable

consideration.”) The Court is not influenced by the Examiner’s use of “comprising” language as

the Interview Summary indicates that the Examiner focused on combining the at-issue claims

with other method claims and on the composition of the Opadry® White (YS-1-7003), rather than

the “comprising” language itself. Id. More significantly, the Applicants’ disclaiming statements

carry more import than the Examiner’s remarks. See Springs Window Fashions LP v. Novo

Indus., L.P., 323 F.3d 989, 995 (Fed. Cir. 2003) (stating “the examiner's remarks do not negate

the effect of the applicant's disclaimer.”) Thus, while the claims were amended in response to

the Examiner’s suggestion, so that they included the “comprising” language and the Opadry®

White (YS-1-7003) ingredients, the amendments resulted in no increase in scope regarding the

barrier layer. (D.I. 75–4, Ex. 20, 8/11/2011 Suppl. Amendment at HZNDXS0000562–65; id.,

Ex. 21, HZNDXS0000572–78).

       Applicants repeatedly and unambiguously disclaimed ingredients beyond Opadry® White

(YS-1-7003) by overcoming prior art references because of the unexpected and surprising results

of the Opadry® White (YS-1-7003) barrier layer. (D.I. 75-3 at HZNDXS0000470 (prior art

“Sims does not teach a barrier layer of Opadry White (YS-1-7003) completely surrounding the



                                                8
Case 1:18-cv-01014-RGA Document 187 Filed 08/07/20 Page 9 of 10 PageID #: 8549




famotidine separating famotidine from the ibuprofen portion.”); id. (“[n]one of those references,

either alone or in combination, describes the use of Opadry White (YS-1-7003) to surround the

famotidine portion completely separating it from the ibuprofen portion.”); id. at

HZNDXS0000471–72 (distinguishing Opadry Aqueous Moisture Barrier (AMB), Sepifilm LP,

and Eudragit barrier layers of prior art Ibanez because those barrier layers contain ingredients not

found in Opadry® White (YS-1-7003)); id. at HZNDXS0000472–73 (distinguishing prior art

Proehl because it used Opadry® White (YS-1-7003) with only one additional ingredient, 5% PEG

3350, and was not “a barrier layer that is simply Opadry (YS-1-7003).”). The Applicants further

distinguished Proehl because “Proehl would not have provided the artisan of ordinary skill at the

time the invention was made any basis for selecting the barrier layer recited in the instant

claims,” which at the time, was Opadry® White (YS-1-7003). Id. at HZNDXS0000473.

       Regarding the construction of “a barrier layer,” the Court is not persuaded Alkem has

reached its “high” and “demanding” burden to demonstrate that the Applicants’ statements made

during prosecution rise to the “clear and unmistakable” level required by prosecution disclaimer.

Avid Tech., 812 F.3d at 1045 (quoting Omega Eng’g Inc., 334 F.3d at 1325–26 (Fed. Cir. 2003)).

Unlike the clear and unmistakable disavowal of barrier layer ingredients beyond Opadry® White

(YS-1-7003), Alkem does not point to statements in the prosecution history to demonstrate that

the Applicants disclaimed that the specific ingredients contained in Opadry® White (YS-1-7003)

could not be in more than one barrier layer. (See generally D.I. 100). The most that Alkem

points to for disclaimer of more than one barrier layer is a schematic illustration of the

composition with the Opadry® White (YS-1-7003) barrier layer encased famotidine (D.I. 68 at

69), but this does not amount to “clear and unmistakable” prosecution disclaimer.




                                                  9
Case 1:18-cv-01014-RGA Document 187 Filed 08/07/20 Page 10 of 10 PageID #: 8550




        Regarding the scope of the disclaimer, the Court agrees with Alkem that the Applicants

 put the public on notice that they were narrowing the scope of their claims to specify that the

 barrier layer is Opadry® White (YS-1-7003), and the disclaimer should not be limited to the

 specific combination of elements presented by the prior art. (D.I. 100 at 9; see Fenner Invs., Ltd.

 v. Cellco P’ship, 778 F.3d 1320, 1323 (Fed. Cir. 2015) (“Any explanation, elaboration, or

 qualification presented by the inventor during patent examination is relevant, for the role of

 claim construction is to ‘capture the scope of the actual invention’ that is disclosed, described,

 and patented.” (citation omitted)).

 V. CONCLUSION

        The Court construes the disputed term as set forth above.




                                                  10
